10 So.3d 709 (2009)
STUDENTS FOR ONLINE VOTING, Thomas F. Jardon (President), and Sam A. Miorelli, (Executive Director), Appellants,
v.
STUDENT GOVERNMENT OF the STUDENT BODY OF the UNIVERSITY OF FLORIDA; Supreme Court of the Student Body of the University of Florida; and Bernard Machen, as President of the University of Florida and Agent of the University of Florida Board of Trustees, Appellees.
No. 1D08-1358.
District Court of Appeal of Florida, First District.
June 3, 2009.
Joseph W. Little and James H. Sullivan, Gainesville, for Appellants.
John A. Devault, III, Jacksonville, for Appellees.
PER CURIAM.
DISMISSED. Curls v. Fla. Fish and Wildlife Conservation Comm'n, 935 So.2d 639 (Fla. 1st DCA 2006).
ALLEN, DAVIS, and THOMAS, JJ., concur.